



Exhibit 10(f)(2)(A)


SECOND AMENDMENT TO


AMERICAN ELECTRIC POWER SYSTEM
SUPPLEMENTAL RETIREMENT SAVINGS PLAN
(as Amended and Restated as of January 1, 2011)




This Second Amendment is made by American Electric Power Service Corporation
(“AEPSC”) to the American Electric Power System Supplemental Retirement Savings
Plan (the “Plan”), as amended (including the most recent amendment and
restatement effective January 1, 2011, signed December 15, 2010, and an
amendment thereto signed December 4, 2014.


WHEREAS, the Plan currently defines “Compensation” by listing various types of
pay eligible for deferral under the Plan and capping the amount that may be
taken into account during each Plan Year at $2,000,000; and


WHEREAS, the Human Resources Committee of American Electric Power Company, Inc.
has authorized the prospective removal of the $2,000,000 cap effective for
deferrals of Compensation for the 2020 calendar year (including, for example,
annual incentive compensation earned in 2020 and payable in 2021); and


WHEREAS, AEPSC would like to add the option for participants to have their
Active Account balance distributed to them in 10 annual installments that
commence on a date that is deferred by 5 years from the applicable First Date
Available or Next Date Available;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
Section 2.8 of the Plan hereby is amended in its entirety to read as follows:



2.8 “Compensation” means a Participant's regular straight time pay, or base
salary or wage including any base wage or salary lump sum payment made as part
of the Company’s regular compensation program that may be paid in lieu of or in
addition to a base wage or salary increase, salary or wage reductions made
pursuant to sections 125, 402(e)(3) or 132(f) of the Code and contributions to
this Plan, sick pay and salary continuation, overtime pay, shift and Sunday
premium payments, safety focus payouts and incentive compensation paid pursuant
to the terms of annual incentive compensation plans provided that Compensation
shall not include (i) annual incentive compensation attributable to years ending
on or before December 31, 2019 in excess of a Plan Year maximum of two million
dollars ($2,000,000), (ii) non-annual bonuses (such as but not limited to
project bonuses and sign-on bonuses), (iii) severance pay, (iv) relocation
payments, (v) employee referral pay, (vi) meal allowance pay, (vii) commissions;
or (viii) any other form of additional compensation that is not considered to be
part of base salary, base wage, overtime pay or annual incentive compensation.
For this purpose, safety focus payouts shall be considered paid pursuant to the
terms of an annual incentive plan, although such payouts may be determined and
paid on a quarterly basis. Notwithstanding













--------------------------------------------------------------------------------






anything stated in the preceding sentences to the contrary, Compensation shall
be determined after any deferral thereof pursuant to the American Electric Power
System Stock Ownership Requirement Plan, as amended, or pursuant to a pay
reduction agreement under the American Electric Power System Incentive
Compensation Deferral Plan, as amended.


2.    Section 5.1(b)(1)(C) (setting forth certain distribution options for the
amount credited to a Participant’s Active SRSP Account) is hereby amended by
adding thereto to clauses (iii) and (iv), such that it shall read as follows
effective for distribution elections or changes to distribution elections made
on or after such date as the Committee shall designate:


(C) In ten (10) annual installments commencing
(i)    as of the First Date Available; or
(ii)     as of the Next Date Available; or
(iii)     as of the fifth anniversary of the First Date Available; or
(iv)     as of the fifth anniversary of the Next Date Available.


3.    In all other respects, the terms of the Plan are ratified and confirmed.


IN WITNESS WHEREOF, this Amendment has been executed this 30th day of December,
2019.


AMERICAN ELECTRIC POWER SERVICE CORPORATION




By: /s/ Tracy A. Elich
Tracy A. Elich, Vice President - Human Resources


2